DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to the following communications: the Application filed September 25, 2020.
	Claims 1-19 are pending.  Claims 1 and 17-18 are independent.
Information Disclosure Statement
	Acknowledgment is made of applicant’s Information Disclosure Statement (IDS) filed on August 27, 2021.  This IDS has been considered.
Drawings
The drawings are objected to because:
Figures 1A-1D and 1I-1L should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Schröder et al. (U.S. 2017/0256552; hereinafter “Schröder”).
	Regarding independent claim 1, Schröder teaches a memory cell (Fig. 9A) comprising:
	a lower electrode (Fig. 9A: 103A);
	an upper electrode (Fig. 9A: 101A) spaced above the lower electrode (Fig. 9A: 103A);
	N ferroelectric material layers (Fig. 9A: 102s) vertically spaced apart from one another between the lower electrode (Fig. 9A: 103A) and the upper electrode (Fig. 9A: 101A), wherein N is at least 2 (Fig. 9A: 102s); and
	at least one dielectric material layer (Fig. 9A: 901As and 902A) having a thickness of less than 20 nm located between the N ferroelectric material layers (As shown in Fig. 9A the dielectric layers are less thick than the ferroelectric layers and the thickness of the ferroelectric layers is within the range of 1 and 20nm, see page 4, par. 0057).
	Schröder does not expressly describe that the memory cell shown in Fig. 9A is a multi-level cell (MLC).  However, Schröder’s page 6, par. 0077 recites that inventive integration of multiple materials that exhibit pinched-hysteresis properties in parallel would enable the usage of the inventive concept described as the multi-level cell (MLC).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply Schröder’s teaching of multiple materials integration to obtain a memory element capable of storing more than a single bit of information, see page 6, par. 0077.
Regarding claim 2, Schröder teaches wherein N is equal to 2 providing a first ferroelectric material layer and a second ferroelectric material layer (Fig. 9A: 102s) and the at least one dielectric material layer (Fig. 9A: 901As and 902A) has a thickness of about 1nm (As shown in Fig. 9A the dielectric layers are less thick than the ferroelectric layers and the thickness of the ferroelectric layers is within the range of 1 and 20nm, see page 4, par. 0057).
	Regarding claim 3, Schröder teaches wherein the first ferroelectric material layer and a second ferroelectric material layer comprise ZrO2 (see page 4, par. 0058).
	Regarding claim 4, Schröder teaches wherein the ferroelectric material layer has a thickness of the about 1nm and a second ferroelectric material layer has a thickness of about 1nm (see page 4, par. 0057).
	Regarding claim 5, Schröder teaches wherein the first ferroelectric material layer comprises HfO2 and the second ferroelectric material layer comprises HfO2 (see page 4, par. 0058).
	Regarding claim 6, Schröder teaches wherein N is equal to 2 providing a first ferroelectric material layer and a second ferroelectric material layer and the at least one dielectric material layer has a thickness of about 5nm (As shown in Fig. 9A the dielectric layers are less thick than the ferroelectric layers and the thickness of the ferroelectric layers is within the range of 1 and 20nm, see page 4, par. 0057).
	Regarding claim 7, Schröder teaches wherein the first ferroelectric material layer and a second ferroelectric material layer comprise ZrO2 (see page 4, par. 0058) and are located on opposite surfaces of the at least one dielectric material layer (Fig. 9: for example, upper 102 layer is located below the upper 901A layer and the lower 102 layer is located above the lower 901A layer).
	Regarding claim 8, Schröder teaches wherein the first ferroelectric material layer has a thickness of the about 1nm and a second ferroelectric material layer has a thickness of about 1nm (see page 4, par. 0057).
	Regarding claim 9, Schröder teaches wherein the first ferroelectric material layer comprises HfO2 and the second ferroelectric material layer comprises HfO2 (see page 4, par. 0058).
	Regarding claim 10, Schröder teaches wherein N ferroelectric material layers comprise a first ferroelectric material layer and a second ferroelectric material layer (Fig. 9A: 102s), the memory cell further comprising:
	a first dielectric material layer between the upper electrode and the first ferroelectric material layer (Fig. 9A: upper 901A layer);
	a second dielectric material layer between the first ferroelectric material layer and the second ferroelectric material layer (Fig. 9A: 902A); and
	a third dielectric material layer between the lower electrode and the second ferroelectric material layer (Fig. 9A: lower 901A layer).
	Regarding claim 13, Schröder teaches a write pulse circuit (circuitry (not shown in figures) to apply a voltage pulse to change the state of the memory cell, see page 5, par. 0064) coupled across the upper electrode and the lower electrode, the write pulse circuit configured to switch a polarization of each of the N ferroelectric material layers using a respective predefined voltage pulse (see page 5, par. 0064).
Regarding claim 14, Schröder’s memory cell is substantially identical in structure to the claimed “memory cell” as recited in claims 1 and 13, where the differences reside only in the remaining limitations relating to function of “write any of a state to the N-bit non-volatile multi-level memory cell using a series of voltage pulses predefined to establish a polarization for each of the N ferroelectric material layers defining the state.”
For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 15, Schröder teaches wherein the first ferroelectric material layer has a thickness in a range between about 0.5nm and about 10nm (see page 4, par. 0057).
Regarding claim 16, Schröder teaches wherein the second dielectric material layer has a thickness in a range between about 0.5nm and about 10nm (As shown in Fig. 9A the dielectric layers are less thick than the ferroelectric layers and the thickness of the ferroelectric layers is within the range of 1 and 20nm, see page 4, par. 0057).
Regarding independent claim 17, Schröder teaches a memory cell (Fig. 9A) comprising:
a lower electrode (Fig. 9A: 103A);
(Fig. 9A: 101A) spaced above the lower electrode (Fig. 9A: 103A);
N ferroelectric material layers (Fig. 9A: 102s) vertically spaced apart from one another between the lower electrode (Fig. 9A: 103A) and the upper electrode (Fig. 9A: 101A), wherein N is at least 2 (Fig. 9A: 102s); and
at least one dielectric material layer (Fig. 9A: 901As and 902A) located between the N ferroelectric material layer (Fig. 9A: 102s).
Schröder does not expressly describe that the memory cell shown in Fig. 9A is a multi-level cell (MLC).  However, Schröder’s page 6, par. 0077 recites that inventive integration of multiple materials that exhibit pinched-hysteresis properties in parallel would enable the usage of the inventive concept described as the multi-level cell (MLC).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply Schröder’s teaching of multiple materials integration to obtain a memory element capable of storing more than a single bit of information, see page 6, par. 0077.
As discussed above, Schröder’s memory cell is substantially identical in structure to the claimed “memory cell,” where the differences reside only in the remaining limitations relating to function of “provide a respective polarization to encode N states for the N-bit non-volatile multi-level memory cell.”
For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding independent claim 18, Schröder teaches a memory cell (Fig. 9A) comprising:
a lower electrode (Fig. 9A: 103A);
an upper electrode (Fig. 9A: 101A) spaced above the lower electrode (Fig. 9A: 103A);
N ferroelectric material layers (Fig. 9A: 102s) vertically spaced apart from one another between the lower electrode (Fig. 9A: 103A) and the upper electrode (Fig. 9A: 101A), wherein N is at least 2 (Fig. 9A: 102s); and
at least one dielectric material layer (Fig. 9A: 901As and 902A) located between the N ferroelectric material layers (Fig. 9A: 102s).
Schröder does not expressly describe that the memory cell shown in Fig. 9A is a multi-level cell (MLC).  However, Schröder’s page 6, par. 0077 recites that inventive integration of multiple materials that exhibit pinched-hysteresis properties in parallel would enable the usage of the inventive concept described as the multi-level cell (MLC).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply Schröder’s teaching of multiple materials integration to obtain a memory element capable of storing more than a single bit of information, see page 6, par. 0077.
As discussed above, Schröder’s memory cell is substantially identical in structure to the claimed “memory cell,” where the differences reside only in the remaining limitations relating to properties of “provide a multi-peak Ec distribution associated with 
For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 19, as described above, Schröder’s memory cell is substantially identical in structure to the claimed “memory cell,” where the differences reside only in the remaining limitations relating to function of “the multi-peak Ec distribution representing the respective data bit is fully switched during a write operation.”
For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Schröder as applied to claim 10 above, and further in view of Yoo (U.S. 2018/0240804).
Regarding claim 11, Schröder teaches the limitations with respect to claim 10.
(see page 4, par. 0057) and comprises ZrO2 (see page 4, par. 0058), and the second ferroelectric material layer has a thickness of about 1nm (see page 4, par. 0057) and comprises ZrO2 (see page 4, par. 0058).
However, Schröder is silent with respect to the first dielectric material layer, the second dielectric material layer and the third dielectric material layer comprises HfO2.
Similar to Schröder, Yoo teaches a memory cell (Fig. 1) comprising N ferroelectric material layers (Fig. 1: 135a-135c) vertically spaces apart from one another, and at least one dielectric material layer (Fig. 1: 125a-125c), between the N ferroelectric material layers (Fig. 1: 135a-135c).
Furthermore, Yoo teaches a first dielectric material layer has a thickness of about 1nm (see page 3, par. 0026) and comprises HfO2 (see page 2, par. 0023);
a first ferroelectric material layer has a thickness of about 1nm (see page 3, par. 0026) and comprises ZrO2 (see page 2, par. 0023);
a second dielectric material layer has a thickness of about 1nm (see page 3, par. 0026) and comprises HfO2 (see page 2, par. 0023);
a second ferroelectric material layer has a thickness of about 1nm (see page 3, par. 0026) and comprises ZrO2 (see page 2, par. 0023); and
a third dielectric material layer has a thickness of about 1nm (see page 3, par. 0026) and comprises HfO2 (see page 2, par. 0023).
Since Yoo and Schröder are from the same field of endeavor, the teachings described by Yoo would have been recognized in the pertinent art of Schröder.

Regarding claim 12, Schröder teaches the limitations with respect to claim 10.
Furthermore, Schröder teaches the first ferroelectric material layer has a thickness of about 1nm (see page 4, par. 0057) and comprises ZrO2 (see page 4, par. 0058), and the second ferroelectric material layer has a thickness of about 1nm (see page 4, par. 0057) and comprises ZrO2 (see page 4, par. 0058).
However, Schröder is silent with respect to the first dielectric material layer, the second dielectric material layer and the third dielectric material layer comprises HfO2.
Similar to Schröder, Yoo teaches a memory cell (Fig. 1) comprising N ferroelectric material layers (Fig. 1: 135a-135c) vertically spaces apart from one another, and at least one dielectric material layer (Fig. 1: 125a-125c), between the N ferroelectric material layers (Fig. 1: 135a-135c).
Furthermore, Yoo teaches a first dielectric material layer has a thickness of about 1nm (see page 3, par. 0026) and comprises HfO2 (see page 2, par. 0023);
a first ferroelectric material layer has a thickness of about 1nm (see page 3, par. 0026) and comprises ZrO2 (see page 2, par. 0023);
a second dielectric material layer has a thickness of about 5nm (see page 3, par. 0027-0028) and comprises HfO2 (see page 2, par. 0023);
(see page 3, par. 0026) and comprises ZrO2 (see page 2, par. 0023); and
a third dielectric material layer has a thickness of about 1nm (see page 3, par. 0026) and comprises HfO2 (see page 2, par. 0023).
Since Yoo and Schröder are from the same field of endeavor, the teachings described by Yoo would have been recognized in the pertinent art of Schröder.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Yoo with the teachings of Schröder for the purpose of effectively increase the lattice strain in the interface region between dielectric layer of different compositions in the superlattice structure and the ferroelectric properties of the superlattice structure can be controlled by anisotropic stress, see Yoo’s page 3, par. 0035.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFREDO BERMUDEZ LOZADA whose telephone number is (571)272-0877. The examiner can normally be reached 7:00AM-3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alfredo Bermudez Lozada/           Primary Examiner, Art Unit 2825